Exhibit 10.1
Summary of
Fiscal 2013 Management Incentive Plan
for Tandy Brands Accessories, Inc.
 
The Board of Directors of Tandy Brands Accessories, Inc. (the "Company"), on
June 26, 2012, approved the Company's fiscal 2013 management incentive plan,
pursuant to which cash bonuses for the Company's executive officers will be
determined for fiscal 2013.  Under the management incentive plan, target payout
opportunities are expressed as a percentage of base salary, with threshold,
target and maximum payout opportunities expressed as a percentage of the target
award (actual payouts may generally range anywhere between the threshold and
maximum percentages).  No cash bonuses will be paid if threshold performance is
not achieved.  All executive officer payouts are subject to the approval of the
Board of Directors.
 
Bonus amounts will vary depending on the Company's performance against target
goals.  If the Company achieves (a) the threshold level, the participant would
be eligible for 50% of the target bonus, (b) the target level, the participant
would be eligible for 100% of the target bonus, and (c) the maximum level, the
participant would be eligible for 200% of the target bonus.  The actual bonus
paid may be varied up to 20% higher or lower based on a subjective assessment of
the individual's performance and contribution to achieving the Company's goals.
 
Payout opportunities are set at performance levels that, in the judgment of the
Compensation Committee, will facilitate the Company's overall growth and
performance.  In addition, the Board of Directors may, in its discretion, adjust
the target performance measures to exclude one-time, non-operating items that
may occur during the performance period.
 
For fiscal 2013, the Compensation Committee approved the following target payout
opportunities and performance measures for the Company's executive officers:
 
Executive Officer
Target Payout Opportunity
(as a % of Base Salary)
Performance
Measures
Chief Executive Officer
75%
80% based on profit before tax
20% based on net sales
Chief Financial Officer
50%
80% based on profit before tax
20% based on net sales
Other Executive Officers
50%
45% based on profit before tax
15% based on net sales
40% based on certain components of the individual's job function